Citation Nr: 0107803	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-02 104A	)	DATE
	)
	)


THE ISSUE

Whether an April 1974 decision of the Board of Veterans' 
Appeals denying service connection for a right eye condition 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) challenging the Board's April 1974 decision which 
denied entitlement to service connection for a right eye 
disorder.


FINDING OF FACT

The April 1974 Board decision was supported by the evidence 
then of record, and was consistent with the applicable law 
and regulations extant at that time.


CONCLUSION OF LAW

The Board's April 1974 decision was not CUE as to the denial 
of service connection for a right eye disorder.  38 U.S.C.A. 
§ 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1403(a) & (c) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2000); 38 C.F.R. 
§§ 20.1400-20.1411 (2000).

The regulations cited above provide that CUE is a very 
specific and rare kind of error which compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a) (2000).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions were 
incorrectly applied.  One of these regulatory provisions, 
section 20.1404(b) as it operates in conjunction with sec. 
1404(c) to deny review of a motion, was recently declared 
invalid by the United States Court of Appeals for the Federal 
Circuit, see Disabled American Veterans et al. v. Gober, 99-
7061, -7071, -7084, -7085 (U. S. Fed. Cir. Dec. 8, 2000), but 
as the Federal Circuit found the balance of the regulations 
valid, and as the Board's disposition of the motion herein is 
on the merits and is not based on the application of Rule 
1404(b), there is no undue prejudice to the moving party in 
proceeding without further argument and/or submission of 
evidence in light of the Federal Circuit's recent ruling.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, see 38 C.F.R. § 20.1403(b)(2) 
(constructive notice of certain documents in VA's possession 
for Board decisions issued on or after July 21, 1992), no new 
evidence will be considered in connection with the 
disposition of the motion.  38 C.F.R. § 20.1405(b) (emphasis 
added).

Historically, the New Orleans Regional Office (RO) denied 
entitlement to service connection for a right eye disorder by 
rating decision dated in January 1972, in part, because the 
veteran's eye disorder was noted to be a constitutional or 
development abnormality and not a disability under the law.  
The RO also noted that there was no evidence of the claimed 
right eye powder burn injury in the service medical records 
and that the macula edema shown in a VA examination was 
discovered over one year after service separation.  On 
appeal, the 1974 Board remanded the issue for further 
development and the veteran underwent a subsequent VA 
examination, which resulted in a diagnosis of "[s]uperficial 
corneal scar powder burn of the right eye, 1969."

By decision dated in April 1974, the Board considered the 
veteran's contentions, the enlistment examination, the 
service medical records, the separation examination, the two 
VA examinations, and the prior Board remand, and denied the 
veteran's claim on the basis that the service medical records 
failed to ever mention a right eye injury, despite multiple 
complaints of blurry vision, that the veteran demonstrated a 
congenital defect of the eye, and that the eye disorders 
shown on the VA examinations were too remote from service to 
reasonably conclude that they were causally related to an 
incident of service.

The moving party contends, in essence, that the Board's April 
1974 decision was CUE because (i) the Board failed to 
properly consider the powder burn damage to his eye, (ii) the 
Board failed to consider all the medical information from the 
VA Medical Center, and (iii) the Board failed to give 
sufficient weight to the claim that the right eye injury 
occurred during a period of combat under 38 C.F.R. § 3.304.  
The moving party also averred that a VA physician had 
recently advised him that he was having eye problems because 
of an old injury to the right eye and that this was most 
probably the cause of his cataracts. 

As an initial matter, the Board notes that, in reviewing a 
prior Board decision for CUE, this Board can only consider 
the record and the law that existed at the time the prior 
decision was made.  See 38 C.F.R. § 20.1403(b) (2000).  
Therefore, despite the assertions stated above, this Board 
cannot consider the recent opinion of a VA physician that the 
veteran's cataracts are due to an in-service injury, as that 
opinion was, obviously, not part of the record at the time of 
the Board's April 1974 decision.  As noted above, evidence 
obtained after the Board decision being challenged cannot 
form the basis of a valid CUE claim.  Further, the Board's 
rejects the moving party's contention that the 1974 Board did 
not consider all of the medical evidence from the VA Medical 
Center.  It appears that he desires to have his recent 
medical treatment associated with the claims file and 
considered under the current claim.  However, current 
treatment cannot be considered for the reason stated above.  
To the extent he maintains that the Board in 1974 did not 
consider all the medical evidence at that time, this Board 
also rejects that argument on the basis that it appears that 
all treatment records, service medical records, and VA 
examination reports were contained in the claims file and 
considered at that time.  There is no indication that the 
Board in 1974 failed to obtain any contemporaneous medical 
evidence.

Further, with respect to the contention that the Board in 
1974 failed to properly consider the application of 38 C.F.R. 
§ 3.304, this Board finds that allegation also fails as the 
basis of a claim for CUE.  Contrary to the assertions made 
with this motion, the 1974 Board clearly noted the veteran's 
contention that he injured his eye during service in Vietnam 
when his machine gun misfired during combat.  It was noted 
that a medic may or may not have made a medical record of the 
field treatment.  The 1974 Board also referenced the 
veteran's service dates, including his period of service in 
the Republic of Vietnam, and all reported complaints of eye 
problems in service.  The 1974 Board also noted that the 
veteran's initial claim was for powder burns to the right eye 
sustained in Vietnam.  Thus, while not making a specific 
reference to 38 C.F.R. § 3.304, this Board finds that the 
1974 Board reviewed all the evidence contained in the claims 
file, including the veteran's contentions regarding combat 
and the service medical records, and denied the claim for 
entitlement to service connection for a right eye injury.

As to the merits of the case, there were several in-service 
references to the veteran's complaints of diminished vision, 
but it appears the Board in 1974 was correct in finding no 
in-service reference to powder burns of the right eye at any 
time, including at the time of service separation, based on 
the evidence of record.  Hence, it was entirely reasonable 
for the 1974 Board to conclude that there was no chronic 
powder burn residuals of the veteran's right eye during 
service.  Moreover, the 1974 Board observed that the veteran 
was first diagnosed with macula edema of the right eye in 
September 1971, but this condition was not shown on the 
October 1973 examination.  Further, the cataract noted in the 
October 1973 VA examination was considered by the Board to be 
too remote from service to be considered causally related.  
Accordingly, this Board finds that the 1974 Board could have 
reasonably concluded that the veteran's claimed right eye 
disorder was not related to military service and therefore, 
its April 1974 decision does not rise to the level of CUE as 
the correct facts were known at the time and the regulations 
were correctly applied.  As stated by the Court of Appeals 
for Veterans Claims and adopted in the regulations governing 
motions alleging clear and unmistakable error in prior Board 
decisions, for CUE to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. § 20.1403(a) & (c) (2000).  Given that 
there was no confirmed diagnosis of the residuals of a right 
eye injury in service and that the veteran was not diagnosed 
with an eye disorder until many months after service, this 
Board finds there was no CUE in the denial of service 
connection.

In view of the above, the Board finds that its April 1974 
decision was not fatally flawed factually or legally at the 
time it was made, nor when viewed in light of the entire 
record as constituted at that time, would a different 
conclusion be compelled.  Accordingly, the Board concludes 
that the April 1974 decision was supported by the evidence 
then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 20.1403(a) (2000).


ORDER

The motion to vacate the Board's April 1974 decision on the 
grounds of clear and unmistakable error is denied.



		
	CHRISTOPHER P. KISSEL
Acting Member, Board of Veterans' Appeal

 



